Citation Nr: 1500412	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  05-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Prior to January 28, 2013, entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Beginning January 28, 2013, entitlement to an evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned an initial 10 percent disability rating, effective February 28, 2005. 

By a January 2007 Decision Review Officer (DRO) decision, the disability rating assigned to the Veteran's PTSD was increased to 30 percent, effective February 28, 2005.  As the 30 percent evaluation is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In a January 2010 decision, the Board, in relevant part, denied the Veteran's PTSD claim for an evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the January 2110 Board decision, and remanded the case to the Board for further proceedings consistent with its decision. 

In March 2013, the Board remanded that matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

During the pendency of the appeal, in a July 2014 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling, effective January 28, 2013.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See supra AB, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to January 28, 2013, the Veteran's PTSD was not manifested by symptomatology to include a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impaired judgment; and impaired abstract thinking.

2.  Beginning January 28, 2013, the Veteran's PTSD has not been manifested by suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).

3.  Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2013, the criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Beginning January 28, 2013, the criteria for  ability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.126, 4.130, DC 9411 (2014).

3.  3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in March 2013.  Relevant to the claim currently adjudicated in this action, the Board instructed the RO to assist the Veteran obtain any outstanding treatment records, provide him an updated examination, and readjudicate the claims.  Subsequently, the RO sent the Veteran a letter in December 2013 requesting that he submit any additional evidence, additional evidence was added to the claims folder, he was afforded an examination in December 2013, and his claim was readjudicated in a July 2014 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2005, prior to the June 2005 rating decision, and in December 2013, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2013 letter  notified the Veteran of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in the July 2014 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).    

The April 2005 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in December 2013.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312

The Veteran has declined the opportunity to present testimony in his case.  Thus, the duties to notify and assist have been met.

Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2005, the RO assigned an initial 10 percent evaluation for PTSD under DC 9411, effective February 28, 2005.  In January 2007, the initial disability rating assigned to the Veteran's PTSD was increased to 30 percent, effective February 28, 2005.  Thereafter, in a July 2014 rating decision, the RO increased the disability evaluation to 50 percent effective January 28, 2013.

Under DC 9411, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Prior to January 28, 2013

The Veteran, in a statement accompanying his February 2007 Substantive Appeal, asserted that he is entitled to a 50 percent disability rating for PTSD.  The Veteran reported that he had nightmares, at least twice weekly, and that being in public made him very nervous.  The Veteran asserted that he had flashbacks, and that one in particular caused a motor vehicle accident in December 2005.  The Veteran reported that he was only able to visit his family for short periods of time.    

The Veteran's wife and daughter submitted statements in support of the Veteran's claim.  In a statement dated in June 2008, the Veteran's daughter reported that her father had flashbacks, trouble sleeping, difficulty concentrating, and was irritable.  The Veteran's daughter reported that during the Veteran's flashbacks, he did not make any sense and drew pictures.  In statements dated in June 2007 and June 2008, the Veteran's wife reported that her husband had nightmares three or four times each week, wherein he woke up sweating and yelling.  The Veteran's wife submitted a drawing that the Veteran had done during a flashback.  The Veteran's wife reported that the Veteran was unable to spend long periods of time with his family, and that fireworks and some holidays were very difficult for the Veteran.

Report of VA psychiatric evaluation dated in May 2005 indicated that the Veteran was not receiving treatment for PTSD.  The Veteran reported that he got jumpy with noises, and had occasional periods of feeling depressed.  The Veteran reported an increase in intrusive thoughts since the beginning of the war in Iraq.  

The Veteran reported that he had been married twice, and that he was close to all of his children.  The Veteran reported that he had a current girlfriend, he was not really close to anyone, and he did not like to go out.  He indicated that he went fishing often, but that he stayed away from guns and did not hunt due to his experience in the military.  

The Veteran reported that he was let go from his job of twenty-five years in 1998 due to downsizing.  The Veteran reported that he got into trouble with a domestic dispute involving his brother and his brother's wife, and spent a short time in jail, thus losing a job he had after 1998.  The Veteran reported that he enjoyed plumbing work for the city, but that such was political and he lost the job.  The Veteran reported that he enjoyed working and was seeking employment.

Mental status examination in May 2005 revealed that the Veteran was very casually dressed, with a mood within normal limits, orientation in three spheres, normal speech, and good insight and judgment.  The Veteran demonstrated no impairment of thought process or communication, no impairment of impulse control, no delusions or hallucinations, no memory loss, no obsessive behavior, no real panic attacks, and no suicidal thoughts.  The Veteran reported that he could get depressed and cry about his situation, that he could get irritable and snap at others, and that he had sleep problems.  The Veteran reported that he avoided crowds.  The Veteran was assigned a GAF score of 65.

Records relied upon by the Social Security Administration (SSA) in its determination that the Veteran was entitled to disability benefits indicated that the Veteran's primary diagnosis was status-post left hip fracture, and his secondary diagnosis was anxiety-related disorders.  A medical report dated in March 2006 indicated that the Veteran demonstrated marked distress caused by recurrent intrusive recollections of a traumatic event.  The examiner noted that the Veteran had mild difficulties in the activities of daily living, maintaining social functioning, and maintaining concentration, persistence, and pace.  The examiner assigned the Veteran a GAF score of 65, and reported that his symptoms were not severe, and that his functioning was limited primarily by his physical condition.  

A June 2006 SSA questionnaire, completed by the Veteran's fiancée at the time, indicated that the Veteran had trouble concentrating.  The Veteran's fiancée reported that the Veteran visited his daughter and brother every couple of days, and that the Veteran did not have any problems getting along with friends or family.

Report of VA psychiatric evaluation dated in October 2008 indicated that the Veteran reported that he had not been on prescription medication for PTSD since April 2006, and that he was not receiving treatment for PTSD.  The Veteran reported that he had problems with irritability, and that he had been getting upset lately, thinking about the war in Iraq.  The Veteran reported that since his motor vehicle accident, which caused serious hip problems, he was unable to do as much as he used to.  He indicated that he felt depressed and sad.  The Veteran stated that he had intense nightmares and regular problems sleeping, and that he almost hit his wife once when he was startled.  

The Veteran reported that he had been married since 2006, and that he and his wife got along well.  The Veteran reported that he saw his daughter and granddaughter regularly, and that he saw his mother and brother occasionally.  The Veteran reported that he had no friends, and that he stayed home a lot.  The Veteran reported that he occasionally went fishing or did things around the house when he felt able.  

Mental status examination in October 2008 revealed that the Veteran was appropriately and casually dressed.  The Veteran demonstrated clear and coherent speech, a cooperative and attentive attitude, intact attention, a normal affect, and an anxious mood.  The Veteran demonstrated normal remote and immediate memory, good impulse control, average intelligence, and unremarkable psychomotor activity, thought process, and thought content.  The Veteran presented without delusions, homicidal or suicidal thoughts, episodes of violence, or inappropriate behavior.  The Veteran was alert and oriented in three spheres, and demonstrated adequate judgment and insight.  The Veteran had mildly impaired recent memory, trouble concentrating, and was a concrete thinker.  The Veteran had difficulty interpreting proverbs, and described obsessive behavior to include the requirement that his tools be in the right place.  The Veteran reported that his panic attacks occurred three or four times each year.  The Veteran was able to maintain minimum personal hygiene, and had no problems with the activities of daily living.  

During the October 2008 VA psychiatric evaluation, the Veteran reported that he had not worked since 2005, and was in receipt of SSA disability benefits, due primarily to his hip problems.  The Veteran reported trouble getting along with others and irritability during employment prior to 2005.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 60.

On VA examination in December 2012, the examiner noted that the Veteran presented with symptoms consistent with his last examination in October 2008.  He
had variable frequency and severity of symptoms.  He had nightmares two to three times a week, sometimes less, resulting in subsequent intrusive thoughts.  The Veteran also reported variable but mild avoidance symptoms including avoidance of television, crowds, and conversations specifically related to Vietnam.  He had loving feelings, and full range of affect towards his grandchildren.  The Veteran remained married to his wife and indicated things were good, and he regularly saw his daughter and a grandson who lived several miles away.  Additionally, he had a  step daughter and two grandchildren, whom he watched at times, and six grandchildren whom he visited in Missouri once a month.  In total, he had five daughters and 15 grandchildren with whom he had a good relationship.  The Veteran also reported having one good friend, who had liver cancer, he tried to help.  He had other friends but many of them had died; in the past two years he lost six friends who had been Vietnam Veterans.  He belonged to VFW but did not go there.  His wife worked so he stayed around the house and also watched his grandchildren at times.  The Veteran continued to fish and was trying to teach his seven year old grandson.  

He was unable to recall parts of his traumatic experiences daily, had variable difficulty staying asleep with nightmares, had weekly irritability though reduced with avoidance of specific triggers such as crowds, had mild variable hypervigilance and startled response, and his symptoms were relatively stable and chronic such as avoidance of people or hypervigilant responses in terms of watching his back.  The examiner found that the Veteran continued to present with minimum symptom criteria indicated for PTSD with chronic features present.  He maintained some meaningful relationships with his grandchildren and continued to have a relatively stable marriage.  He had daily self-care and routine behavior with mild depressive thoughts secondary to PTSD and chronic pain with limited ability to stay as active as he would like.   

The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms
controlled by medication.  A GAF score of 61 was assigned.  

As discussed above, a 50 percent rating is warranted for symptomatology of PTSD under DC 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

While the Veteran may have experienced exacerbations of his PTSD symptoms, including sleep impairment and occasional flashbacks, his symptoms could not be evaluated and determined to be more than moderate.  Thus, while the Board has considered the evidence submitted by the Veteran, his wife, and his daughter regarding the severity of his symptoms, the Veteran's PTSD as a whole does not more nearly approximate PSTD warranting a 50 percent disability rating.  

The Veteran has exhibited some memory impairment and disturbances of motivation and mood.  The Board notes that while the Veteran complained of irritability and social isolation, he reported that he was close to his children and visited other members of his immediate family on a regular basis.  The Veteran did not exhibit a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2014).  Here, while the Veteran reported that he was easily irritated with others at work and could not hold down a job, the contemporaneous evidence showed otherwise.  Notably, on VA examination in May 2005, the Veteran, himself, indicated that he was let go of his job in 1998 after 25 years due to downsizing and that he had enjoyed doing plumbing for the city but lost that job for political reasons.  He reported that he enjoyed working and sought employment.  On the June 2006 SSA questionnaire, the Veteran stated that he did not have any problems getting along with friends and family.  There was no indication that he had any trouble getting along with others.  During his October 2008 examination, the Veteran reported that he had not worked since 2005 due to his hip problems but reported that he had trouble getting along with others and being irritable during employment prior to 2005.  The Board finds that the Veteran's reports of having difficulty holding down a job are competent but ultimately not credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that pecuniary interest in benefits may affect credibility of claimant's testimony).  The Veteran has consistently stated that he enjoyed work and did not indicate any difficulty with irritability/getting along with others on the job until October 2008.  It was also in 2008 when his family submitted statements in this vein.  The most probative evidence, including the Veteran's own statements, showed that he was gainfully employed for many years and the reasons for his unemployment were due to downsizing, his hip disability, and political reasons.  It was not until after the Veteran filed his claim for service connection that he indicated that he could not hold down a job, which the Board finds was made for financial gain.  See Curry v. Brown, 7 Vet. 59 (1994), Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Simply put, the Board does not find the Veteran's assertions that he could not hold down a job to be credible. 

Any social and occupational impairment (noted to be mild/transient symptoms decreasing work efficiency and ability to perform tasks only during periods of significant stress or symptoms) due to PTSD is adequately contemplated in the 30 percent evaluation.   

Furthermore, the Veteran has been assigned GAF scores of 65 and 60.  As discussed above, a GAF scores of 65 and 60 generally reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that there is no evidence that the Veteran was been assigned a GAF score consistent with severe symptoms of PTSD and the assigned scores are consistent with a 30 percent disability evaluation.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The Board has considered whether a higher rating might be warranted for any period of time during the applicable period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that prior to January 28, 2013, the Veteran's PTSD did not warrant a disability rating in excess of 30 percent.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning January 28, 2013

On January 28, 2013, the Veteran submitted a statement indicating that his PTSD symptoms had been worsening.  

The Veteran was afforded an examination in December 2013.  The examiner found that the Veteran's level of occupation and social impairment resulted in reduced reliability and productivity.  The Veteran was noted to be married to his third wife since 2007 and indicated that they got along well.  He was also in contact with his five children and enjoyed his grandchildren.   He did not socialize much now and had a good friend who was a Vietnam veteran.  He stayed at home while his wife worked.  He took care of three dogs, watched television, still liked to fish, did things on the computer, and kept up with his Vietnam buddies.  The Veteran also gave up hunting and guns.  

The examiner noted that the Veteran had not worked since his serious motor vehicle accident whereby injuring his leg in 2005.  He had worked for 25 years installing water softeners, took an early buyout, and the job went well.  He did handyman work until 2004 which he enjoyed as he got to work alone but he did not work well with some of the bosses.  In the last several month, he had been prescribed Paxil by his private doctor.  

On evaluation, his PTSD symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory 1oss (such as forgetting names, directions, or recent events), inability to establish and maintain effective relationships, and obsessional rituals which interfered with routine activities.  The examiner noted that the Veteran arrived on time for his interview, was dressed casually and cleanly, walked slowly with a cane, and was talkative and pleasant.  His mood was depressed, insight and judgment appeared to be good, and no thought disorder was apparent.  The Veteran indicated that his main symptoms were intrusive thoughts about the war, making him depressed, with some sleep problems with nightmares, and some difficulty getting along with others (irritability). 

The examiner found that the Veteran was not considered unemployable just due to his PTSD.  He worked for one company for 25 years and took an early retirement, and then started doing other work.  He enjoyed his work but preferred to work by himself, and he had some problems his bosses.  It was noted that while the Veteran was unemployed at the time of his 2005 accident, he would have liked to return to work but his physical disabilities prevented him from doing so. 

Based on the evidence, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of the current 50 percent evaluation.  He does meet two of the criteria for a 70 percent evaluation as he was noted to have obsessional rituals which interfere with routine activities and an inability to establish and maintain effective relationships.  However,  the Veteran has not been shown to have suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  In fact, he was cleanly dressed, and demonstrated good insight and judgment without a thought disorder.  His main PTSD symptoms were intrusive thoughts about the war, making him depressed, with some sleep problems with nightmares, and irritability, which are adequately contemplated by the current 50 percent disability evaluation.  Furthermore, he has not demonstrated that symptoms of similar severity, frequency or duration cause occupational and social impairment with deficiencies in most areas such as those enumerated in the 70 percent rating.  See supra Vazquez-Claudio, 713 F.3d at 118 (Fed. Cir. 2013).  While the examiner noted that the Veteran had difficulty establishing and maintaining effective relationships, the Veteran indicated that he had good relationship with his wife and the rest of his family.  Although he did not socialize, he had a good friend.  

Additionally, with regard to the ability to work, the Veteran has indicated that he enjoyed working alone and had trouble with his previous bosses.  He stated that he would like to work but his physical disability prevented him from doing so.  The Board finds that any occupational impairment due to PTSD is adequately contemplated in the 50 percent evaluation.  There is no evidence that his PTSD resulted occupational and social impairment with deficiencies in most areas.  In short, the severity of the Veteran's symptoms are not congruent with those contemplated in the 70 percent criteria.  Therefore, a higher evaluation is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the applicable period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that beginning January 28, 2013, the Veteran's PTSD did not warrant a disability rating in excess of 50 percent.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the Schedular criteria are fully adequate, and account for all complaints and symptoms related to the Veteran's service-connected PTSD.  There are no manifestations which cannot be so attributed.  The General Rating Formula for Mental Disorders is not, as is mention above, a laundry list of expected symptoms.  The criteria allows a wide variety of signs to be considered when they are similar to those listed, particularly with respect to severity.  Accordingly, the criteria are adequate and no further discussion of 38 C.F.R. § 3.321 is required.

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).  Factors to be considered in determining unemployability include the impact of service-connected disabilities, employment history, educational achievement, and vocational attainment.   38 C.F.R. § 4.16(b).  

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, a "single disability" includes the combined evaluation for multiple disabilities related by etiology, combat incurrence, body systems, involvement of extremities, or incurrence as a POW.  38 C.F.R. § 4.16.  At no time has the Veteran met these threshold levels; PTSD is rated no higher than 50 percent disabling, and a forehead scar is not compensable.  

However, it is the established policy of VA that all Veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable Veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16(b).  To determine if such referral is warranted here, the Board must consider whether the Veteran is in fact unemployable due to service-connected PTSD and his scar, irrespective of any other current disabilities.

The Veteran is not unemployable due to service-connected disabilities alone.  While PTSD does have some impact upon his earning capacity, accounted for by the Schedular evaluations assigned above, he is not unable to secure and follow any employment.  He retains some functional occupational capacity, sufficient to obtain and retain gainful work.  

There is, for example, no impairment of the Veteran's physical capacity due to his mental disorder.  PTSD would not prevent him from performing manual labor.  His plumbing and handyman skills are unimpaired.  Even with his limited education, the Veteran has demonstrated that he possesses a valued set of occupational skills that he enjoys employing when afforded an opportunity.

Moreover, while the Board acknowledges that PTSD has some impact on his interactions with people, such does not prevent him from working with or under the supervision of others.  He can work independently, and the credible evidence of record regarding his social interactions with friends and family indicate that he is more than capable of establishing superficial and even more intimate relationships required to be assigned and perform work tasks of exactly the type he is trained for.  That work, doing repairs and maintenance, is especially suited to working alone.

The Board notes that on the first of the two VA Form 21-8940s, Veteran's Application for Increased Compensation based on Unemployability, the Veteran stated that his auto accident in 2005, had stopped him from working, and continued to prevent his employment.  He clearly stated that he did not leave his job due to his service-connected disability (Box 18); he repeated this assertion on the second form, submitted almost a week later.  The medical and lay evidence of record supports this; he has not worked due to the physical injuries sustained in the accident, particularly to his hip.  However, as this is not a service-connected disability, its role in determining unemployability cannot be considered.

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16(b), is not warranted.


ORDER

Prior to January 28, 2013, entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

Beginning January 28, 2013, entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


